DETAILED ACTION
Status of Claims
Claims 1-2 and 6-7 are currently amended.
Claims 3-5 and 8-10 have been canceled.
Claims 1-2 and 6-7 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/04/2022, with respect to the 35 USC 112(a) and 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(a) and 35 USC 112(b) rejections of 10/04/2021 has been withdrawn. 
However, in light of current amendments, a new grounds of 35 USC 112(a)/(b) rejection is made. Examiner notes that while the original Specification does disclose a TOG, there is no discussion as to what is a TOG index or a TOG lookup and how information is “converted” on the personalized TOG index against the personal perceived temperature attribute. While Applicant explained what these are in the 01/04/2022 response, there is no disclosure of it in the Specification. While a TOG may be well known to a person having ordinary skill in the art,  there is no disclosure to a TOG index or TOG lookup and how it is used in Applicant’s claimed invention. While Applicant has argued how the conventional TOG lookup is converted to one that fits weather conditions in Taiwan as opposed to the weather conditions in Manchester, there is no disclosure to this conversion in the Specification.  Applicant points to paragraph [0061] in the Specification. However, there is nothing in paragraph [0061] (nor anywhere else in the Specification) that discloses determining a personalized TOG index and a TOG lookup including converting information on the personalized TOG index against the personal perceived temperature attribute. See rejection below for more detail.

35 USC 101
Applicant’s arguments and amendments, filed 01/04/2022, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of 10/04/2021 has been withdrawn. The Examiner hereby asserts that the claims recite additional elements (e.g., information recommendation system, system server configured to store computer readable instructions, weather station server, personal computer, GPS, network unit, internet connection, display unit, user interface, a processing unit)  which result in "significantly more" than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with, or by use of, a particular machine, add unconventional steps that confine the claim to a particular useful application, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address a problem specifically arising in the realm of weather station servers and GPS units along with other devices to facilitate temperature attributes for TOG lookup not set in typical standard location.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 6 recite “a recommendation module to determine the personalized TOG index for the user based on the recommendation parameters, and a TOG lookup including converting information on the personalized TOG index against the personal perceived temperature attribute”.  The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the TOG lookup and personalized TOG index are ultimately determined and used for converting information  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these indexes/lookups are generated/converted raises questions whether applicant truly had possession of this feature at the time of filing.   Claims 2 and 7 inherit the deficiency noted in claims 1 and 6.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 6 recite “a recommendation module to determine the personalized TOG index for the user based on the recommendation parameters, and a TOG lookup including converting information on the personalized TOG index against the personal perceived temperature attribute”.  The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is a personalized TOG index, TOG lookup, and how its used for converting information. The specification does not disclose any meaningful structure/algorithm explaining how one would determine the index, lookup, and conversion rendering it unclear to how this is accomplished and what are the metes and bounds of the claim. It is unclear how the personalized TOG index is determined and how using a TOG lookup is used in converting information on the personalized TOG index against the personal perceived temperature attribute. Claims 2 and 7 inherit the deficiency noted in claims 1 and 6.

Claim 6 recites the limitation "the system server" in line 18, page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the user interface" in lines26-27, page 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the internet browser" in line 27, page 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 7 recite "when the location information is not generated by the GPS unit, the processing unit generates the temperature information based on a preset temperature value which is displayed by the display unit." However, Independent Claims 1 and 6 require the GPS unit throughout multiple limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Allowable Subject Matter
Claims 1-2 and 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Chu et al. (US 2019/0188773) disclosing determining recommended clothing to wear at a destination based on information such as thermal sensitivity bias for a user, environment data of the location including historical temperatures at the location, and user preferences. See at least paragraph [0004], [0027], [0056], Fig. 1B.  Another piece of pertinent prior art is Shouldice et al. (US 2016/0151603) disclosing recommending sleep management solutions based on things such as temperature information. See at least paragraph [0044], [0079]. Another piece of pertinent prior art is Berg (US 2016/0055569) disclosing a series of questions/options for a customer to select and put into an algorithm in order to identify a plurality of engagement rings that best match the user’s at least one answer. See at least Abstract, paragraph [0017], [0019]. Another piece of pertinent prior art is “Textile Fabrics As Thermal Insulators” (Abdel-Rehim, Z., Saad, M., El-Shakankery, M., Hanafy, I., Textile Fabrics As Thermal Insulators, September 2006, AUTEX Research Journal, vol. 6, No 3, pps. 148-161.) disclosing converting a thermal insulating value to the tog unit. See page 151. However, none of these references, nor any others, either individually or in combination disclose Applicant’s claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684    

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625